Citation Nr: 1742471	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-31 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation, for the period prior to February 26, 2016, and an evaluation in excess of 10 percent thereafter for service-connected scars, secondary to left breast lumpectomy.


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to December 2007, and from April 2011 to May 2011.

This matter comes before the Board of Veteran's Appeals (Board) from a December 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which , in pertinent part granted service connection for scars secondary to left breast lumpectomy and assigned a noncompensable rating effective June 1, 2011.

This matter was previously before the Board in October 2015 and was remanded for further development.

In May 2016, the RO increased the scars disability rating from noncompensable to 10 percent, effective the date of a February 2016 VA examination.  As this does not constitute a full grant of the increased rating sought on appeal, the Board concludes that the issues of entitlement to a compensable rating for the initial period on appeal and a rating in excess of 10 percent for the period beginning February 26, 2016 remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Prior to February 26, 2016 the Veteran's trunk scars were not painful or unstable.

2.  Since February 26, 2016 two of the Veteran's trunk scars manifest as painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for the Veteran's service-connected scars, secondary left breast lumpectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for a rating of in excess of 10 percent, for the period beginning February 26, 2016, for the Veteran's service-connected scars, secondary to left breast lumpectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In October 2015 the Board remanded the claim to obtain a new VA examination.  Subsequently the Veteran was afforded a VA examination for her scars in February 2016.  The examiner reviewed the record, elicited a medical history from the Veteran, conducted appropriate testing and provided factual findings and an opinion regarding the current nature and severity of the Veteran's trunk scars.  The Board finds that the examination is adequate, and additional examinations are not required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999).

II.  Higher Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's scars, secondary to the Veteran's left breast lumpectomy, are currently rated in stages; as noncompensable for the initial period prior to February 26, 2016, and 10 percent thereafter.  The Veteran's scars are rated under Diagnostic Code 7804.  38 C.F.R. § 4.118, DC 7804.

Under Diagnostic Code 7804, a 10 percent disability evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A maximum 30 percent rating is assigned for five or more scars that are unstable or painful.

Note (1) in the rating criteria clarify that "unstable" is defined as a scar where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 4804.  In addition, note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

A.  Period prior to February 26, 2016

Based on a thorough review of the evidence, the Board finds that the Veteran is not entitled to a compensable rating for the period prior to February 26, 2016 for her service-connected scars.

The record before the Board includes VA medical records and examinations.  These records do not reflect that the Veteran's scars were painful or unstable prior to February 26, 2016.  

In January 2012 the Veteran submitted a statement providing that as a result of her breast surgery she was left with scars that itched and bothered her.  The Veteran underwent a VA examination for her scars in February 2012.  The examination results provided that none of the Veteran's scars were characterized as painful or unstable scars.  The examination directly addresses the rating criteria under Diagnostic Code 7804.  Furthermore, even the lay statements provided by the Veteran do not indicate that any of the scars were painful or unstable, but rather "itchy."  There is no other competent evidence of record that indicates that any of the Veteran's scars were painful or unstable during the time period prior to February 26, 2016.  Therefore, the Veteran's claim for entitlement to an initial compensable evaluation, for the period prior to February 26, 2016 must be denied.

B.  Period beginning February 26, 2016

Based on a thorough review of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent disabling from February 26, 2016 for her service-connected scars.  The record before the Board includes a VA examination.  These records do not reflect that more than two of the Veteran's scars have manifested as painful or unstable since February 26, 2016.

Pursuant to a Board remand in October 2015 the Veteran was provided a VA examination to ascertain the current nature and extent of her service-connected scars in February 2016.  The examination results indicated that the two of the Veteran's service-connected scars were painful.  The examination results specifically provided that none of the scars were unstable.

The record does not reflect any continued VA or private treatment regarding the Veteran's service-connected scars.  The record also does not contain any further evidence detailing the current nature or extent of the Veteran's service-connected scar symptoms.

Without evidence that the two painful scars are additionally unstable, the Veteran is not entitled to a rating in excess of 10 percent disabling.  Furthermore, without evidence of additional painful or unstable scars the Veteran is not entitled to a rating in excess of 10 percent disabling.

The Board has also considered the Veteran's lay statements that her scars are worse than currently evaluated.  She is competent to report symptoms, but not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  


ORDER

Entitlement to an initial compensable evaluation, for the period prior to February 26, 2016, and an evaluation in excess of 10 percent thereafter for service-connected scars, secondary to left breast lumpectomy is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


